UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2023



OTIS O. EDWARDS,

                                            Plaintiff - Appellant,

          versus


TRS STAFFING SOLUTIONS, INCORPORATED; FLUOR
ENTERPRISES, INC.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (2:06-cv-00166-JBF-TE)


Submitted:   January 19, 2007          Decided:     February 16, 2007


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Otis O. Edwards, Appellant Pro Se. Ruth Litvin              Goodboe,
MCGUIREWOODS, LLP, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Otis O. Edwards seeks to appeal the magistrate judge’s

order imposing sanctions.       This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).   The order Edwards seeks to appeal is neither a final

order   nor   an   appealable   interlocutory   or   collateral   order.

Accordingly, we dismiss the appeal for lack of jurisdiction.         We

deny Edwards’ motion for oral argument, because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              DISMISSED




                                  - 2 -